COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 Royalty Asset Holdings II, LP, Noble           §             No. 08-22-00108-CV
 Energy, Inc., Charlotte Poe, Trustee of the
 Gerhardt Family Trust, Harold Schneider,       §               Appeal from the
 TD Minerals LLC and Sourcing Rock,
 LLC,                                           §              143rd District Court

                      Appellants,               §           of Reeves County, Texas

 v.                                             §           (TC# 21-03-23912-CVR)

 Bayswater Fund III-A LLC, Bayswater            §
 Fund III-B LLC, Bayswater Resources
 LLC, Colburn Oil, LP, Ditto Land               §
 Company, LLC, Fall Land & Cattle, LLC,
 Pegasus Resources, LLC, and Robbins            §
 Family Minerals, LP,
                                                §
                       Appellees.
                                                §
                                               ORDER

       Pending before the Court are the petitions for permissive appeal filed by Royalty Asset

Holdings II, LP, Noble Energy, Inc., Charlotte Poe, Trustee of the Gerhardt Family Trust, Harold

Schneider, TD Minerals LLC and Sourcing Rock, LLC. See TEX.R.APP.P. 28.3. The petitions

are GRANTED. Pursuant to Rule 28.3(k), the notices of appeal are deemed to have been filed

by Royalty Asset Holdings II, LP, Noble Energy, Inc., Charlotte Poe, Trustee of the Gerhardt

Family Trust, Harold Schneider, TD Minerals LLC and Sourcing Rock, LLC on the date of this


                                                 1
order and the appeal will be governed by the rules applicable to accelerated appeals. Royalty

Asset Holdings II, LP, Noble Energy, Inc., Charlotte Poe, Trustee of the Gerhardt Family Trust,

Harold Schneider, TD Minerals LLC and Sourcing Rock, LLC are directed to take all necessary

steps to cause the appellate record to be filed. See TEX.R.APP.P. 34.5, 34.6. The clerk’s record

and the reporter’s record, if any, are due to be filed no later than July 21, 2022. The Clerk of the

Court shall file a copy of this order with the trial court clerk. See TEX.R.APP.P. 28.3(k).

       IT IS SO ORDERED this 11th day of July, 2020.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2